KAROHL, Presiding Judge.
Cross-appeals in dissolution of marriage case.
On appeal, the wife alleges error in granting custody of daughter to husband; husband contests award of attorney’s fees to wife’s attorney.
After a full and careful review of the entire record we find the decree to be supported by substantial evidence on the issues raised by both appeals. Further, the decree does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo.banc 1976).
An opinion reciting the facts and restating the law would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).
REINHARD and CRANDALL, JJ., concur.